—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered February 4, 1993, convicting defendant, after a jury trial, of intimidating a victim or witness in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. The *63issues raised by defendant concerning the credibility of the complaining witness, including that his Grand Jury testimony, unlike his trial testimony, made no reference to the threats made against him by the persons who attacked him, and that he was the People’s only witness despite the presence of numerous spectators to the alleged attacks, were properly placed before the jury, and we see no reason to disturb its determination (see, People v Bristol, 187 AD2d 403, lv denied 81 NY2d 785; People v Rivera, 224 AD2d 295). Concur—Murphy, P. J., Rosenberger, Wallach, Kupferman and Nardelli, JJ.